129 Ga. App. 656 (1973)
EADY
v.
THE STATE.
48476.
Court of Appeals of Georgia.
Submitted September 4, 1973.
Decided September 17, 1973.
*657 Beck, Goddard, Owen & Murray, Howard P. Wallace, for appellant.
Ben J. Miller, District Attorney, for appellee.
STOLZ, Judge.
The defendant appeals from his conviction of the offense of aggravated assault. Held:
1. The trial judge did not err in overruling the defendant's motion for continuance based upon the absence of a material witness for whom a subpoena was not issued by the defendant until the morning the trial was to begin and who had not been served therewith at the time the motion was made. See Code Ann. § 81-1410 (Ga. L. 1959, p. 342); Code § 27-2002; Code Ann. § 38-801 (a, c, e, f) (Ga. L. 1966, p. 502; 1968, pp. 434, 435; 1968, p. 1200).
2. There was no error in allowing a witness for the state, a detective major of the Griffin Police Department, to remain in the courtroom to assist in the prosecution of the case after testifying. Fountain v. State, 228 Ga. 306 (3) (185 SE2d 62) and cits.
3. Enumerated errors 7 and 8 are without merit.
4. The trial judge did not err in overruling the defendant's amended motion for new trial.
Judgment affirmed. Eberhardt, P. J., and Pannell, J., concur.